BROCK, Judge.
The trial judge found the facts to be as contended by petitioners. Therefore, petitioners do not except to any finding of fact; they only except to the conclusion made upon the facts found. The trial judge concluded that petitioners had failed to establish ownership of the $4,600.00 in the office of the Clerk of Superior Court of Carteret County, and denied their petition that it be turned over to them. In our opinion the ruling of the trial judge is correct, and the judgment appealed from is therefore
Affirmed.
Judges Morris and Parker concur.